Citation Nr: 0115910	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether there was a timely appeal of a rating decision of 
August 3, 1998, denying ratings in excess of 20 percent for 
low back pain with degenerative joint disease and 10 percent 
for chondromalacia patellae with degenerative changes of the 
right and left knees, to include the question of the adequacy 
of the substantive appeal submitted in August 1999.


REPRESENTATION

Appellant represented by:	Nosuk Pak Kim, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in November 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, in which it was determined that the 
veteran had failed to timely appeal a rating decision of 
August 3, 1998.  The August 1998 action had continued and 
confirmed the prior assignment of a 20 percent rating for low 
back pain with degenerative joint disease and 10 percent 
ratings for service-connected chondromalacia patellae 
affecting both knees.  

The RO in its November 1999 determination concluded that the 
veteran's substantive appeal had not been received within the 
one-year period that began on August 8, 1998, the date of 
mailing of the notice of the denial entered on August 3, 
1998.  The RO found that the substantive appeal was received 
from the veteran's attorney on August 9, 1999, beyond the 
one-year period, although consideration does not appear to 
have been afforded the effects of 38 C.F.R. §§ 20.300, 20.305 
(2000).  In addition, the RO in its November 1999 action 
adjudicated the question of the adequacy of the substantive 
appeal submitted, albeit in the context of the styled issue 
of the timeliness of veteran's substantive appeal.  The 
undersigned herein addresses both the timeliness and adequacy 
of the substantive appeal submitted to the RO in August 1999.


FINDINGS OF FACT

1.  By its rating decision of August 3, 1998, the RO denied 
entitlement of the veteran to ratings in excess of 20 percent 
for low back pain with degenerative joint disease and 10 
percent for service-connected chondromalacia patellae 
affecting both knees. 

2.  Notice of the RO's action taken on August 3, 1998, was 
mailed to the veteran on August 8, 1998. 

3.  The veteran in October 1998 requested reconsideration by 
the RO of its August 1998 denial of his claims for increase 
for service-connected low back and knee disabilities.

4.  The veteran through his attorney submitted a notice of 
disagreement with respect to the denial effected on August 3, 
1998, on November 17, 1998.

5.  A substantive appeal regarding the August 1998 denial and 
meeting the requirements of 38 C.F.R. § 20.202 (2000) was 
received by the RO on August 12, 1999, from the Board, 
without a postmark, and, by regulation, the postmark is 
presumed to be five days prior thereto, August 5, 1999, 
excluding the intervening Saturday and Sunday.

6.  A timely and adequate substantive appeal was received by 
the RO on August 5, 1999, with respect to its rating action 
entered on August 3, 1998.


CONCLUSION OF LAW

The veteran timely and adequately perfected an appeal of the 
rating decision entered by the RO on August 3, 1998, denying 
entitlement to ratings in excess of 20 percent for low back 
pain with degenerative joint disease and 10 percent for 
service-connected chondromalacia patellae affecting both 
knees.  38 U.S.C.A. § 7105 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.300, 20.302, 
20.303, 20.305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is evident that the RO has not considered this matter in 
light of the changes effected by the VCAA.  That 
notwithstanding, the questions herein presented, that of the 
timeliness of filing of a substantive appeal and its 
adequacy, are by definition legal ones, and ones governed not 
by the facts presented but by the controlling laws and 
regulations.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  Through past actions of the RO, the veteran has been 
informed of the laws and regulations governing the issues on 
appeal, and he has been afforded the opportunity to present 
evidence and/or argument in support of such matters.  Thus, 
there is found to be no possibility of prejudice to the 
veteran were the Board to proceed to address the questions 
presented in an effort to ascertain whether the Board has 
jurisdiction, particularly in light of the result herein 
reached that is favorable to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  Similarly, all evidence needed to adjudicate 
the issues herein addressed has been obtained, and no 
prejudice to the veteran would therefore result, despite the 
fact that the RO has not been afforded the opportunity to 
consider whether any additional notification or development 
actions are required under the VCAA.

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. § 20.200.  A substantive 
appeal consists of a properly completed VA Form 9, "Appeal 
to Board of Veterans' Appeals," or correspondence containing 
the necessary information.  If a statement of the case and 
any prior supplemental statements of the case addressed 
several issues, the substantive appeal must either indicate 
that the appeal is being perfected as to all of those issues 
or must specifically identify the issues appealed.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the statement 
of the case and any prior supplemental statements of the 
case.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination, 
or determinations, being appealed.  The Board will not 
presume that an appellant agrees with any statement of fact 
contained in a statement of the case or a supplemental 
statement of the case which is not specifically contested.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal. 

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303.  The 
Court has held that, if the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993); see also YT v. Brown 9 Vet. App. 
195, 198-99 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

The evidence of record shows that the RO mailed to the 
veteran notification of its decision of August 3, 1998, 
denying his claims for ratings in excess of 30 percent for 
low back pain and 10 percent for chondromalacia patellae of 
the knees, on August 8, 1998.  An appeal was initiated in 
November 1998 by the veteran's attorney through filing of a 
notice of disagreement, and a statement of the case was 
furnished to the veteran and his attorney in late May 1999.  

By a letter, dated on August 2, 1999, that was addressed to 
the Board, the veteran's attorney provided the following, as 
well as identifying information as to the name of the 
veteran, his VA claim number, and representation of the 
veteran:

Please be advised that we disagree with your 
previous findings, with regard to my client, for 
the payments starting July 1, 1999 in the amount 
of $450.00.  Accordingly, this letter is simply 
to inform you of our intent to continue this 
issue before the Board of Appeals, in order that 
my client may receive 100% disability rating from 
the date of my client's original request for said 
rating.

Such correspondence was postmarked August 2, 1999, through 
the postage meter of the veteran's attorney; the postmark of 
the United States Postal Service was that of August 3, 1999.  
The Board thereafter forwarded the August 1999 correspondence 
of the veteran's attorney to the RO and the record reflects 
that the RO received such document on August 12, 1999.

The correspondence of August 2, 1999, is viewed as an 
adequate substantive appeal regarding the RO's denial of 
August 3, 1998.  It identifies the veteran and his claim 
number and sufficiently describes the issues for which an 
appeal to the Board is desired.  While such correspondence 
does not at length note specific arguments regarding errors 
of fact or law committed by the RO, it is pointed out that 
the Board by regulation must construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal.  In this instance, the assignment of a 100 
combined disability evaluation for the veteran's service-
connected disabilities of the back and knees is cited and the 
undersigned in liberally interpreting such statement finds 
that it adequately sets forth error.

As to whether a timely substantive appeal was filed in this 
instance, the undersigned initially notes that the veteran's 
attorney incorrectly forwarded his correspondence of August 
2, 1999, to the Board, in contravention of 38 C.F.R. 
§ 20.300.  The date on which the RO received such 
correspondence is controlling pursuant to 38 C.F.R. 
§§ 20.200, 20.300, and in this instance, the record shows 
that the RO was not initially in receipt of the substantive 
appeal until August 12, 1999.  Such date is beyond the one-
year period that began with the date of mailing, August 8, 
1998, of the notice of the denial action entered on August 3, 
1998.  However, the provisions of 38 C.F.R. § 20.305 provide 
for the acceptance of a postmark date for purposes of 
determining the date of filing, or, in lieu of a postmark, a 
presumption that the postmark was five days prior to actual 
receipt.  As well, such regulation provides that in 
calculating the five-day period, Saturdays, Sundays, and 
legal holidays are to be excluded.  Under the circumstances 
presented in this case in which no postmark is shown with 
respect to the substantive appeal, dated August 2, 1999, but 
not received by the RO until August 12, 1999, based on its 
transfer from the Board to the RO, a postmark of August 5, 
1999, must be presumed given the two intervening weekend 
days.  With that presumption, it is concluded that a 
substantive appeal was timely filed regarding the denial of 
August 3, 1998, within the allotted one-year period beginning 
August 8, 1998.

Based on foregoing, the appeal as to the adequacy and 
timeliness of filing of a substantive appeal with respect to 
the RO's rating decision of August 3, 1998, is allowed in its 
entirety.


ORDER

An adequate and timely substantive appeal was filed by the 
veteran with respect to a rating decision entered on August 
3, 1998, confirming and continuing a 20 percent schedular 
evaluation for low back pain with degenerative joint disease 
and 10 percent evaluations for chondromalacia patellae with 
degenerative changes of the right and left knees.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

